                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JERRY VANDIVER,

       Plaintiff,

v.                                                        Case No. 18-12299

RENNIA FUNCHES, et. al.,

       Defendants.
                                                  /

               ORDER GRANTING PLAINTIFF AN EXTENSION OF TIME
                     TO CORRECT THE COPY DEFICIENCY

       Plaintiff is an inmate currently confined at the Cotton Correctional Facility in

Jackson, Michigan. On September 6, 2018 the court partially dismissed his complaint

and directed Plaintiff to provide five additional copies of his complaint for service upon

Defendants. (Dkt. #10.) Plaintiff was given until October 4, 2018 to comply with the

order. (Id.)

       Plaintiff claims in his recent motions that he sent the service copies to the court

on September 19, 2018. (Dkt. #13, 14.) The court has contacted the Clerk’s Office, who

has been unable to locate the copies of the complaint. The court has also looked in

chambers and has been unable to find these copies. It appears that these copies, even

if sent by Plaintiff, were never received by the court.

       A district court may, in its discretion, grant an additional thirty days from the date

of the filing of the extension order to allow a prisoner to correct a deficiency with his

pleadings. See McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), overruled




                                              1
on other grounds by LaFountain v. Harry, 716 F.3d 944 (6th Cir. 2013). Plaintiff has

shown good cause for an extension of time to correct the deficiency. Accordingly,

        IT IS ORDERED that Plaintiff is DIRECTED to submit five additional copies of his

complaint for service upon Defendants by November 26, 2018. The additional copies

should be mailed to the United States District Court, Office of the Clerk, 231 W.

Lafayette, Room 599, Detroit, Michigan 48226.

        IT IS FURTHER ORDERED that failure to file the documentation by November

26, 2018 will result in dismissal of the action.

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE


Dated: October 26, 2018


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 26, 2018, by electronic and/or ordinary mail.


                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-12299.VANDIVER.ExtensionOrder.docx




                                                      2
